EXHIBIT 10.1

 

SUMMARY OF FISCAL 2012 ANNUAL INCENTIVE AND PROFIT SHARING PLANS

 

Fiscal 2012 Annual Incentive Plan

 

Under the Fiscal 2012 Annual Incentive Plan (the “Annual Incentive Plan”), the
Company’s officers and named executive officers can earn annual incentive cash
compensation sixty percent (60%) based upon performance against pre-established
financial targets and thirty percent (30%) based upon achievement of two
personal goals that are aligned with the Company’s strategic objectives. The
final ten percent (10%) of any annual incentive cash compensation is at the
discretion of the Management Development, Compensation and Stock Option
Committee (the “Committee”). The Company’s director-level team members can earn
annual incentive cash compensation sixty percent (60%) based upon performance
against pre-established financial targets and forty percent (40%) based upon
achievement of two personal goals that are aligned with the Company’s strategic
objectives. The financial targets and personal goals include threshold, target
and maximum level incentive objectives for the executive officers. The amount of
the award of any cash incentives under the Annual Incentive Plan for fiscal 2012
performance will be based on the Company’s achievement of specified results with
respect to corporate operating income and revenue targets for fiscal 2012.
However, no annual incentive cash compensation payouts will be made under the
Annual Incentive Plan unless the Company’s net income exceeds a minimum trigger
point.

 

If the threshold, target or maximum performance objectives are met and the net
income trigger point is exceeded, participants will receive a cash incentive
payment under the Annual Incentive Plan, with the specific amount that such
participant receives dependent on personal and company performance and, for
certain named executive officers, business unit performance.

 

The amount that could be received by our President and Chief Executive Officer
under the Annual Incentive Plan ranges from 0% (assuming the threshold
objectives were not met) and 60% (assuming the maximum objectives were met) of
base salary, with a threshold cash incentive amount of 10% of base salary. For
each of the other named executive officers, the amount such officers could
receive under the Annual Incentive Plan ranges from 0% to 48% of base salary,
with a threshold cash incentive amount of 8% of base salary.

 

The financial targets and weightings relevant to the cash incentive
determination for fiscal 2012 for each of the named executive officers will be
as follows:

 

Name   Title   Financial Targets Harry R. Rittenour   President and Chief  
Company Operating Income (30%)     Executive Officer   Company Revenue (30%)    
      John H. Lowry, III   Vice President, Chief   Company Operating Income
(30%)     Financial Officer   Company Revenue (30%)           Richard Price  
Senior Vice President   Company Operating Income (30%)     Commercial Products  
Company Revenue (10%)     Business Unit   CBU Revenue (20%)           Mark S.
Hoefing   Senior Vice President   Company Operating Income (30%)     Industrial
Business   Company Revenue (10%)     Unit   IBU Revenue (20%)

 



 

 



 

After completion of fiscal 2012, the Committee will determine the extent to
which the specified goals relating to the financial targets and personal goals
have been achieved and will determine the actual amounts to be paid.

 

The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Annual Incentive Plan, to revise,
eliminate or otherwise modify any performance targets, to modify any
participant’s target cash incentive, or otherwise to increase, decrease or
eliminate any incentive payouts to any participant under the Annual Incentive
Plan, regardless of the level of performance targets that have been achieved,
including to provide for no cash incentive payout to a participant even though
one or more performance targets have been achieved.

 

Participating team members under the Annual Incentive Plan must be employed on
or before December 31, 2011 in order to be eligible. Those hired between July 1,
2011 and December 31, 2011 will receive a pro-rata portion of their individual
participation level. Participating team members must be employed by the Company
at the date of the payment in fiscal 2013.

 

Fiscal 2012 Profit Sharing Plan

 

Under the Fiscal 2012 Profit Sharing Plan (the “Profit Sharing Plan”), most of
the Company’s team members below the director level can earn a profit sharing
cash payment based upon pre-established financial targets. The financial targets
include threshold, target and maximum level bonus objectives for team members.
The amount of the award of any cash payments under the Profit Sharing Plan for
fiscal 2012 performance will be based on our achievement of specified results
with respect to corporate operating income targets for fiscal 2012. However, no
profit sharing payouts will be made under the Profit Sharing Plan unless the
Company’s net income exceeds a minimum trigger point.

 

Team member participation levels are stated as a percentage of base salary.
There is a cap on the amount of the profit sharing cash payment that could be
earned. The profit sharing pool will be distributed pro rata according to each
team member’s predetermined participation level.

 

After completion of fiscal 2012, the Committee will determine the extent to
which the specified goals relating to the financial targets have been achieved
and will determine the actual amounts to be paid.

 

The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Profit Sharing Plan, to revise,
eliminate or otherwise modify any financial performance targets, to modify any
participant’s target cash payment, or otherwise to increase, decrease or
eliminate any profit sharing payouts to any participant under the Profit Sharing
Plan, regardless of the level of financial performance targets that have been
achieved, including to provide for no profit sharing payout to a participant
even though one or more financial performance targets have been achieved.

 

Participating team members under the Profit Sharing Plan must be employed on or
before December 31, 2011 in order to be eligible. Those hired between July 1,
2011 and December 31, 2011 will receive a pro-rata portion of their individual
participation level. Participating team members must be employed by the Company
at the date of the payment in fiscal 2013.

 

 

 



